

116 HR 2668 IH: Special Diabetes Program Reauthorization Act of 2019
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2668IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Ms. DeGette (for herself, Mr. Reed, Mr. O'Halleran, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 330B of the Public Health Service Act to reauthorize special programs for Type I
			 diabetes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Special Diabetes Program Reauthorization Act of 2019. 2.Reauthorization of special diabetes programs for Type I diabetes Section 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended after $150,000,000 for each of fiscal years 2018 and 2019 by inserting and $200,000,000 for each of fiscal years 2020 through 2024.
		